As filed with the Securities Exchange Commission on March 20,2013 Registration No. 333-187191 U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-4128138 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code No.) (I.R.S. Employer Identification No.) 120 Broadway, 27th Floor, New York, New York 10271 (212) 417-8000 (Address and telephone number of principal executive offices and principal place of business) Mark D. Klein Chief Executive Officer and Executive Co-Chairman National Holdings Corporation 120 Broadway, 27th Floor New York, New York 10271 (212) 417-8000 (Name, address and telephone number of agent for service) Copies to: James Kaplan, Esq. Joseph Walsh, Esq. Troutman Sanders, LLP The Chrysler Building 405 Lexington Avenue New York, New York 10174 (212) 704-6000 Approximate date of proposed sale to the public: From time to time after this registration becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. S If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If the delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. £ Large accelerated filer £Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company)Smaller reporting company S Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common Stock, par value $0.02 per share In accordance with Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), the Registrant is also registering hereunder an indeterminate number of shares of common stock that may be issued and resold resulting from stock splits, stock dividends, anti-dilution adjustment or similar transactions. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act based on the average of the high and low sale prices of the common stock reported on the OTC Bulletin Board on March 8, 2013, which was $0.275 per share. (3) Previously paid. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement becomes effective on such date as the Commission, acting under Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders will not sell these securities until after the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS
